Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered May 18, 2004, *498convicting him of murder in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Moreover, the Supreme Court’s determination that the defendant failed to prove by a preponderance of the evidence that he was acting “under the influence of extreme emotional disturbance for which there was a reasonable explanation or excuse” when he stabbed and killed the victim was not against the weight of the evidence (Penal Law § 125.25 [1] [a]; see Penal Law § 125.20 [2]; People v Roche, 98 NY2d 70 [2002]; People v Chambers, 18 AD3d 571 [2005]; People v George, 7 AD3d 810 [2004]). The court reasonably concluded that the circumstances surrounding the commission of the crime were not indicative of a loss of self-control or similar mental infirmity (see People v Roche, supra; People v Palacios, 302 AD2d 540 [2003]). Accordingly, the Supreme Court properly rejected the defendant’s affirmative defense. Miller, J.P., Goldstein, Skelos and Fisher, JJ., concur.